



COURT OF APPEAL FOR ONTARIO

CITATION: McMurter v. McMurter, 2021 ONCA 5

DATE: 20210105

DOCKET: C66465

Feldman,
    Simmons and Harvison Young JJ.A.

BETWEEN

Kelly
    Ann McMurter

Applicant
    (Respondent)

and

James
    Robert Gordon McMurter

Respondent
    (Appellant)

Kelly Ann McMurter, acting in person

Andrew Rogerson, for the appellant

Heard: in writing

On
    appeal from the order of Justice Helen MacLeod-Beliveau of the Superior Court
    of Justice, dated December 28, 2018, with reasons reported at 2018 ONSC 7604.

COSTS
    ENDORSEMENT

[1]

Costs of the appeal are to the respondent on a
    partial indemnity scale in the amount of $2,500, inclusive of disbursements and
    HST.

K.
    Feldman J.A.

Janet
    Simmons J.A.

A.
    Harvison Young J.A.


